ATTACHMENT TO NOTICE OF ALLOWANCE

Applicant’s amendment and response received on 2/11/22 has been entered. Claims 1-36, and 38-39 are now canceled. Claims 37 and 40 are currently pending and under examination in the instant application. An action on the merits follows. The present application is being examined under the pre-AIA  first to invent provisions. Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

				Withdrawn Rejections

The rejection of claims 16-18, 24, and 39 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green et al. (1994) Nature Genetics, Vol. 7, 13-21, in view of Giraldo et al. (2001) Transgenic Research, Vol. 10, 83-103, US 2013/0189774 (2013), hereafter referred to as Beulow et al., is withdraw in view of applicant’s cancellations of these claims.

The rejection of claim 19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green et al. (1994) Nature Genetics, Vol. 7, 13-21, in view of Giraldo et al. (2001) Transgenic Research, Vol. 10, 83-103, US 2013/0189774 (2013), hereafter referred to as Beulow et al., as applied to claims 16-18, 24, and 39 above, and further in view of U.S. Patent Application Publication 2003/0208781 (2003), hereafter referred to as Green 2003, is withdrawn in view of applicant’s cancellation of this claim.

      	Allowed Claims 

Claims 37 and 40 are considered free of the prior art of record and allowed. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: while the prior art of record, specifically Green et al. (1994) Nature Genetics, Vol. 7, 13-21, Giraldo et al. (2001) Transgenic Research, Vol. 10, 83-103, US 2013/0189774 (2013), hereafter referred to as Beulow et al., and U.S. Patent Application Publication 2003/0208781 (2003), hereafter referred to as Green 2003- all previously cited in 103 rejections, provide motivation and a reasonable expectation of success in making a plasmid or BAC plasmid comprising 12 human VH gene segments separated by human genomic immunoglobulin non-coding sequences, the prior art of record does not provide the requisite motivation to select the 12 specific VH gene segments recited in claim 37 out of all the known human VH gene segments of which there are approximately 90. The 12 VH genes listed in claim 37 are not contiguous in the human heavy chain locus and the prior art does not teach or suggest selecting all twelve of these specific VH gene segments for expression in a transgenic mouse. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633